Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly submitted claims 43-47 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: there is no single embodiment disclosed or pointed out in the original claims that requires the combination of limitations  regarding 
scoring the second major surface of the glass ribbon to produce a score line within the second major surface of the glass ribbon along a separation path aligned with the elongated anvil member, wherein at least a portion of scoring of the second major surface of the glass ribbon is conducted while partially but not entirely spreading apart the first outer edge and the second outer edge
moving at least one of the engagement device and the elongated anvil member relative to the other of the engagement device and the elongated anvil member
the originally elected claims did not require this combination of limitations.  These claims contain indefinite limitations and no embodiment is found in the specifications requiring the above limitations of claim 43.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43-47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more actuators configured to apply a rotational force to the first elongated member and the second elongated member about the first rotation axis and the second rotation axis in claim 27.  [0067] of the US publication of the specification of the present application recites; one or more actuators 305 may rotate the first and second elongated members 401a, 401b
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 35 Claim 35 recites,
at least a portion of scoring of the second major surface of the glass ribbon is conducted without entirely spreading apart the first outer edge and the second outer edge to flatten the width of the glass ribbon against the elongated anvil member. 

The specification as originally filed has not clearly define or state “spreading out”
[0017] of the publication of the present specification recites,  “In another embodiment, at least a portion of scoring of the second major surface of the glass ribbon may be conducted while at least partially flattening the glass ribbon against the elongated anvil member.” [0079] states “at least a portion of scoring the second major surface 215b of the glass ribbon 103 may be conducted while at least partially flattening the glass ribbon 103 against the elongated anvil member”
Claim 35 recites a negative limitation of without entirely spreading apart the first outer edge and the second outer edge to flatten the width of the glass ribbon against the elongated anvil member.
Claim 39 recites “partially, but not entirely”
 None of the above portions of the specification point out this method and specifically this negative limitation. There is no support for what constitutes “spreading apart the first outer edge and second outer edge to flatten the width”
Review MPEP 2173.05(i) regarding negative limitations


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 33 recites,
“rotating the first elongated member about the first rotation axis and the second elongated member about the second rotation axis with the one or more actuators to begin spreading apart the first outer edge and the second outer edge;”

Claims 35 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 35 and 40 recite,
at least a portion of scoring of the second major surface of the glass ribbon is conducted without entirely spreading apart the first outer edge and the second outer edge to flatten the width of the glass ribbon against the elongated anvil member. 

[0017] of the publication of the present specification recites,  “In another embodiment, at least a portion of scoring of the second major surface of the glass ribbon may be conducted while at least partially flattening the glass ribbon against the elongated anvil member.” [0079] states “at least a portion of scoring the second major surface 215b of the glass ribbon 103 may be conducted while at least partially flattening the glass ribbon 103 against the elongated anvil member”
Claims 35 and 39 recite a negative limitation of without entirely spreading apart the first outer edge and the second outer edge to flatten the width of the glass ribbon against the elongated anvil member.
 None of the above portions of the specification point out this method and specifically this negative limitation. Review MPEP 2173.05(i) regarding negative limitations
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 38 recites
rotating the first elongated member about the first rotation axis and the second elongated member about the second rotation axis to begin spreading apart the first outer edge and the second outer edge;

there is no disclosure or explanation relevant to “spreading out” nonetheless in relation to rotation of the elongated elements.

However no support is found for these limitations in the specification as originally filed 08/02/2022 do not point out where support for the new amendments are recited.

Claims 33 and 38 are rejected as being indefinite for reciting, “moving at least one of the engagement device and the elongated anvil member relative to the other of the engagement device and the elongated anvil member”  Due to the phrase, “at least one of” it is unclear if the claims intend to recite:
1. moving an engagement device relative to the other engagement device AND the elongated anvil member
2. moving an engagement device relative to the other engagement device
3. moving an engagement device AND the elongated anvil member relative to the other engagement device AND the elongated anvil member
4. moving the elongated anvil member relative to the other engagement device AND the elongated anvil member
5. moving the elongated anvil member relative to the other engagement device
6. moving the elongated anvil member relative to the elongated anvil member
It can be seen that options 3 and 6 do not make sense because there is only one anvil device recited in these claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 27-36, 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 20060261118).
Regarding claim 27,  Cox discloses a glass manufacturing apparatus (Fig 1-2) comprising:
an engagement device (Fig 7a-c)  for restraining the glass ribbon, reducing stress and disturbance of the glass ribbon during separation (Abstract, [0014, [0075]) comprising: 
a first elongated member extending along a first elongated axis (60), and 
a second elongated member extending along a second elongated axis (70), wherein the second elongated member is spaced from the first elongated member (Fig 7a-c);
an elongated anvil member (80) aligned with a space disposed between the first elongated member and the second elongated member(Fig 7a-c).
Cox [0049] recites that elements (60, 70, 80) may all be movably connected to a carriage (120) by actuators.
Cox states [0051] upstream press bar 60 and downstream press bar 70 can be independently controlled (operated) to provide sequential or independent contact with ribbon 20 as seen in FIGS. 7-9 and
[0075] in reference to Fig 7 states upstream backing bar 80 and at least upstream press bar 60 are brought into contact with ribbon 20, prior to forming score line 26 and thus restrain the ribbon
Cox fails to explicitly disclose 
“the first elongated member rotatable about a first rotation axis extending along a direction at a first nonzero angle relative to a direction of the first elongated axis and the second elongated member rotatable about a second rotation axis extending along a direction at a second nonzero angle relative to a direction of the second elongated axis and…”
one or more actuators  explicitly “configured to apply a rotational force to the first elongated member and the second elongated member to rotate the first elongated member about the first rotation axis and the second elongated member about the second rotation axis.”
	
MPEP 2144.04 recites: In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious
Therefore Cox recites the entire structure of the invention of claim 27 except for the adjustable rotational movement of the press and backing bars. It would have been obvious to one of ordinary skill in the art to modify the apparatus of Cox to configure the press and backing bars to be rotatable as recited above as motivated by additional directional movement of the bars for restraining the glass ribbon, reducing stress and disturbance of the glass ribbon during separation.  

Regarding claim 28, Cox [0049] recites that elements (60, 70, 80) may all be movably connected to a carriage (120) by actuators.
Regarding claim 29, Cox fails to recite the first rotation axis is coincident with the second rotation axis as required by claim 29.
MPEP 2144.04 recites: In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious
Therefore Cox recites the entire structure of the invention of claim 29 except for the adjustable coincident rotational movement of the press bars. It would have been obvious to one of ordinary skill in the art to modify the apparatus of Cox to configure the press and backing bars to be rotatable as recited above as motivated by additional directional movement of the bars for restraining the glass ribbon, reducing stress and disturbance of the glass ribbon during separation.  

Regarding claim 30, Cox does not explicitly state, “wherein a common plane extends along the direction of the first elongated axis, the direction of the second elongated axis, the direction of the first rotation axis, and the direction of the second rotation axis.”
MPEP 2144.04 recites: In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious
Therefore Cox recites the entire structure of the invention of claim 30 except for the adjustable rotational movement of the press bars about a common plane. It would have been obvious to one of ordinary skill in the art to modify the apparatus of Cox to configure the press and backing bars to be rotatable as recited above as motivated by additional directional movement of the bars for restraining the glass ribbon, reducing stress and disturbance of the glass ribbon during separation.  
Regarding claim 31, Cox discloses a scoring element (130) movable relative to the elongated anvil member (see 130 is moved relative to 80- [0075] for at least one description of movement of scoring element).
Regarding claim 32, the scoring element is movable within the space disposed between the first elongated member (60) and the second elongated member (70), (see 130 is moved relative to 50- [0075] for at least one description of movement of scoring element).
Regarding claim 33, Cox discloses a method of separating a glass ribbon comprising the apparatus discussed in claim 27 and
contacting a first major surface of the glass ribbon (20) with the elongated anvil member (80),
the glass ribbon comprising a width extending from a first outer edge of the glass ribbon to a second outer edge of the glass ribbon (see at least Fig 1 to depict ribbon 20 having a width);
contacting a portion of a second major surface (32) of the glass ribbon with the first elongated member and the second elongated member (Fig 7a, [0075]);
scoring the second major surface (32) of the glass ribbon (20) to produce a score line (26) within the second major surface of the glass ribbon along a separation path aligned with the elongated anvil member (at least Fig 7b-7c); and then
separating the glass ribbon along the score line (26) by moving at least one of the engagement device and the elongated anvil member relative to the other of the engagement device and the elongated anvil member (at least Fig 7d-e [0075] the downstream press bar 70 is urged against first side 32 of ribbon 20 to separate pane 24 from the ribbon. In FIG. 7e, downstream press bar 70 and scoring assembly 130 are in the retracted position, while upstream backing bar 80 and upstream press bar 60 remain in contact with ribbon 20)
Cox fails to disclose the step of claim 33:
“rotating the first elongated member about the first rotation axis and the second elongated member about the second rotation axis with the one or more actuators to begin spreading apart the first outer edge and the second outer edge;”

MPEP 2144.04 recites: In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious
Therefore Cox recites the entire structure of the invention of claim 27 and method of claim 33 except for the adjustable rotational movement of the press and/or backing bars. It would have been obvious to one of ordinary skill in the art to modify the apparatus and method of Cox to rotate the press and backing bars as motivated by additional directional movement of the bars for restraining the glass ribbon, reducing stress and disturbance of the glass ribbon during separation.  A skilled artisan would recognize that restraining a glass ribbon with any distortion or waves in attempt to reduce stress and disturbance would “spread the edges” or elongate the width of the glass.
Regarding claim 34, the engagement device and the elongated anvil member are each mounted on a carriage (120) (at least [0050]), and the method comprises moving the carriage (120) at a speed in a travel direction that matches a speed of the glass ribbon traveling in the travel direction [0043] Each of the upstream press bar 60, upstream backing bar 80, downstream press bar 70, secondary upstream backing bar 90 and downstream backing bar 100 travel at a velocity vector substantially equal to the velocity vector V of ribbon 20. Press bars 60, 70 and backing bars 80, 90 and 100 are carried by a carriage 120 for translation with the appropriate velocity vector matching ribbon 20, as is known in the art  while separating the glass ribbon along the score line.  [0056] As scoring assembly 130 translates along the same direction of travel as ribbon 20, score line 26 can be formed to extend transverse to the direction of travel of the ribbon
Regarding claim 35, There appears to be no support or enablement for this new claim as indicated above.  
It has been made obvious why a skilled artisan would be motivated to modify the movement of the contacting surfaces to be rotatable.  
at least a portion of scoring of the second major surface of the glass ribbon is conducted without entirely spreading apart the first outer edge and the second outer edge to flatten the width of the glass ribbon against the elongated anvil member.  Alternatively, Cox discloses an embodiment wherein the glass surface is scored before bar (70) is in contact with the glass (Fig 9b).  Giving claim 35 the broadest reasonable interpretation in light of the specification as originally filed this meets claim 35.
Regarding claim 36, Cox does not explicitly disclose “at least a portion of scoring the second major surface is conducted while rotating the first elongated member about the first rotation axis and the second elongated member about the second rotation axis with the one or more actuators.”
It has been made obvious to one of ordinary skill in the art to rotate the bar as motivated by  additional directional movement of the bars for restraining the glass ribbon, reducing stress and disturbance of the glass ribbon during separation.  Where Cox discloses scoring while restraining the glass by movement of the bars it would be obvious to one of ordinary skill in the art that it would be obvious to score while rotating the bar as motivated by efficiently restraining the glass ribbon, reducing stress and disturbance of the glass ribbon.
Regarding claims 38-39, Cox discloses a method of separating a glass ribbon with a glass manufacturing apparatus (Fig 1-2, 7a-f) comprising an engagement device comprising: 
a) a first elongated member extending along a first elongated axis (60) and a second elongated member (70) extending along a second elongated axis 
wherein the second elongated member is spaced from the first elongated member (Fig 7a-f or Fig 8A-f or Fig 9a-f); and 
b) an elongated anvil member (80) aligned with a space disposed between the first elongated member and the second elongated member (Fig 7a-f or Fig 8A-f or Fig 9a-f), the method comprising.
contacting a first major surface of the glass ribbon with the elongated anvil member(80), the glass ribbon (20) comprising a width extending from a first outer edge of the glass ribbon to a second outer edge of the glass ribbon (see at least Fig 1 to depict ribbon 20 having a width);
contacting a portion of a second major surface of the glass ribbon with the first elongated member (60) and the second elongated member (70) see (Fig 7a-f or Fig 8A-f or Fig 9a-f) and at least [0075]-[0076] for the method steps of embodiment of Fig 7;
Cox discloses scoring the second major surface (32) of the glass ribbon to produce a score line (26) within the second major surface of the glass ribbon along a separation path aligned with the elongated anvil member (at least Fig 7b-c); and then separating the glass ribbon along the score line by moving at least one of the engagement device and the elongated anvil member relative to the other of the engagement device and the elongated anvil member (Fig 7d-e). 
Cox fails to explicitly recite the limitations of claim 38 requiring, 
“rotatable about a first rotation axis extending along a direction at a first nonzero angle relative to a direction of the first elongated axis, and rotatable about a second rotation axis extending along a direction at a second nonzero angle relative to a direction of the second elongated axis,
rotating the first elongated member about the first rotation axis and the second elongated member about the second rotation axis to begin spreading apart the first outer edge and the second outer edge;


MPEP 2144.04 recites: In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious
Therefore Cox recites the method of claim 38 except for the adjustable rotational movement of the press and/or backing bars. It would have been obvious to one of ordinary skill in the art to modify the method of Cox to rotate the press and/or backing bars as motivated by additional directional movement of the bars for restraining the glass ribbon, reducing stress and disturbance of the glass ribbon during separation.  A skilled artisan would recognize that restraining a glass ribbon with any distortion or waves in attempt to reduce stress and disturbance would “spread the edges” or elongate the width of the glass.
Giving claim 39 the broadest reasonable interpretation in view of the specification “partially, but not entirely” spreading apart would be presumed to exist in some instances by a skilled artisan because a skilled artisan would understand placing the backing bars would cause some, or partial, spreading apart
Regarding claim 40, There appears to be no support or enablement for this new claim as indicated above.  
It has been made obvious why a skilled artisan would be motivated to modify the movement of the contacting surfaces to be rotatable.  
at least a portion of scoring of the second major surface of the glass ribbon is conducted without entirely spreading apart the first outer edge and the second outer edge to flatten the width of the glass ribbon against the elongated anvil member.  Alternatively, Cox discloses an embodiment wherein the glass surface is scored before bar (70) is in contact with the glass (Fig 9b).  Giving claim 40 the broadest reasonable interpretation in light of the specification as originally filed this meets claim 40.
Regarding claim 41, the engagement device and the elongated anvil member are each mounted on a carriage (120) (at least [0050]), and the method comprises moving the carriage (120) at a speed in a travel direction that matches a speed of the glass ribbon traveling in the travel direction [0043] Each of the upstream press bar 60, upstream backing bar 80, downstream press bar 70, secondary upstream backing bar 90 and downstream backing bar 100 travel at a velocity vector substantially equal to the velocity vector V of ribbon 20. Press bars 60, 70 and backing bars 80, 90 and 100 are carried by a carriage 120 for translation with the appropriate velocity vector matching ribbon 20, as is known in the art  while separating the glass ribbon along the score line.  [0056] As scoring assembly 130 translates along the same direction of travel as ribbon 20, score line 26 can be formed to extend transverse to the direction of travel of the ribbon

Claim(s) 37 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 20060261118) as cited above and further in view of Aniolek (US 20110094267)
Regarding claims 37 and 42, Cox does not disclose a step of vacuuming debris during at least one of scoring the second major surface of the glass ribbon and separating the glass ribbon along the score line.
In an analogous art of separating a glass ribbon [0018], Aniolek discloses the cutting device may optionally include a vacuum nozzle to help remove glass chips from the vicinity of the glass ribbon [0019].
It would be obvious to one of ordinary skill in the art to modify the method of Cox by providing a vacuum nozzle as motivated to remove and glass particles due to scoring and breaking as taught by Aniolek.

Response to Arguments
Applicant’s arguments with respect to the previous rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching of the currently new claims filed or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


8
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741